Exhibit 10.1


ALPINE IMMUNE SCIENCES, INC.
EXECUTIVE INCENTIVE COMPENSATION PLAN
1.Purposes of the Plan. The Plan is intended to increase stockholder value and
the success of the Company by motivating Employees to (i) perform to the best of
their abilities and (ii) achieve the Company’s objectives.
2.    Definitions.
(a)    “Actual Award” means as to any Performance Period, the actual award (if
any) payable to a Participant for the Performance Period, subject to the
Committee’s authority under Section 3(d) to modify the award.
(b)    “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Bonus Pool” means the pool of funds available for distribution to
Participants. Subject to the terms of the Plan, the Committee establishes the
Bonus Pool (if any) for each Performance Period.
(e)    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or regulation thereunder will include such
section or regulation, any valid regulation promulgated thereunder, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(f)    “Committee” means the committee appointed by the Board (pursuant to
Section 5) to administer the Plan. Unless and until the Board otherwise
determines, the Board’s Compensation Committee will administer the Plan and be
considered the Committee for purposes of the Plan.
(g)    “Company” means Alpine Immune Sciences, Inc., a Delaware corporation, or
any successor thereto.
(h)    “Disability” means a permanent and total disability determined in
accordance with uniform and nondiscriminatory standards adopted by the Committee
from time to time.
(i)    “Employee” means any executive, officer, or key employee of the Company
or of an Affiliate, whether such individual is so employed at the time the Plan
is adopted or becomes so employed subsequent to the adoption of the Plan.
(j)    “Fiscal Year” means the fiscal year of the Company.
(k)    “Participant” means as to any Performance Period, an Employee who has
been selected by the Committee for participation in the Plan for that
Performance Period.
(l)    “Performance Period” means the period of time for the measurement of the
performance criteria that must be met to receive an Actual Award, as determined
by the Committee in its sole discretion. A Performance Period may be divided
into one or more shorter periods if, for example, but not by way of limitation,
the Committee desires to measure some performance criteria over 12 months and
other criteria over 3 months.
(m)    “Plan” means this Executive Incentive Compensation Plan, as set forth in
this instrument (including any appendix attached hereto) and as hereafter
amended from time to time.
(n)    “Target Award” means the target award, at 100% of target level
performance achievement, payable under the Plan to a Participant for the
Performance Period, as determined by the Committee in accordance with
Section 3(b).





--------------------------------------------------------------------------------




3.    Selection of Participants and Determination of Awards.
(a)    Selection of Participants. The Committee, in its sole discretion, will
select the Employees who will be Participants for any Performance Period.
Participation in the Plan is in the sole discretion of the Committee, on a
Performance Period by Performance Period basis. Accordingly, an Employee who is
a Participant for a given Performance Period in no way is guaranteed or assured
of being selected for participation in any subsequent Performance Period or
Performance Periods.
(b)    Determination of Target Awards. The Committee, in its sole discretion,
will establish a Target Award for each Participant (which may be expressed as a
percentage of a Participant’s average annual base salary for the Performance
Period or a fixed dollar amount or such other amount or based on such other
formula as the Committee determines).
(c)    Bonus Pool. Each Performance Period, the Committee, in its sole
discretion, may establish a Bonus Pool, which pool may be established before,
during or after the applicable Performance Period. Actual Awards will be paid
from the Bonus Pool.
(d)    Discretion to Modify Awards. Notwithstanding any contrary provision of
the Plan, the Committee may, in its sole discretion and at any time, (i)
increase, reduce or eliminate a Participant’s Actual Award, and/or (ii)
increase, reduce or eliminate the amount allocated to the Bonus Pool. The Actual
Award may be below, at or above the Target Award, in the Committee’s discretion.
The Committee may determine the amount of any increase, reduction or elimination
on the basis of such factors as it deems relevant, and will not be required to
establish any allocation or weighting with respect to the factors it considers.
(e)    Discretion to Determine Criteria. Notwithstanding any contrary provision
of the Plan, the Committee, in its sole discretion, will determine the
performance goals (if any) applicable to any Target Award (or portion thereof)
which may include, without limitation: (i) research and development,
(ii) regulatory milestones or regulatory-related goals, (iii) gross margin,
(iv) financial milestones, (v) new product or business development,
(vi) operating margin, (viii) product release timelines or other product release
milestones, (ix) publications, (x) cash flow, (xi) procurement, (xii) savings,
(xiii) internal structure, (xiv) leadership development, (xv) project, function
or portfolio-specific milestones, (xvi) license or research collaboration
agreements, (xvii) capital raising, (xviii) patentability and (xix) individual
objectives such as peer reviews or other subjective or objective criteria. As
determined by the Committee, the performance goals may be based on generally
accepted accounting principles (“GAAP”) or non-GAAP results and any actual
results may be adjusted by the Committee for one-time items or unbudgeted or
unexpected items and/or payments of Actual Awards under the Plan when
determining whether the performance goals have been met. The goals may be on the
basis of any factors the Committee determines relevant, and may be on an
individual, divisional, business unit, segment or Company-wide basis. Any
criteria used may be measured on such basis as the Committee determines,
including but not limited to, as applicable, (A) in absolute terms, (B) in
combination with another performance goal or goals (for example, but not by way
of limitation, as a ratio or matrix), (C) in relative terms (including, but not
limited to, results for other periods, passage of time and/or against another
company or companies or an index or indices), (D) on a per-share basis,
(E) against the performance of the Company as a whole or a segment of the
Company and/or (F) on a pre-tax or after-tax basis. The performance goals may
differ from Participant to Participant and from award to award. Failure to meet
the goals will result in a failure to earn the Target Award, except as provided
in Section 3(d). The Committee also may determine that a Target Award (or
portion thereof) will not have a performance goal associated with it but instead
will be granted (if at all) in the sole discretion of the Committee.
4.    Payment of Awards.
(a)    Right to Receive Payment. Each Actual Award will be paid solely from the
general assets of the Company. Nothing in this Plan will be construed to create
a trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled.
(b)    Timing of Payment. Payment of each Actual Award shall be made as soon as
practicable after the end of the Performance Period to which the Actual Award
relates and after the Actual Award is approved by the


-2-

--------------------------------------------------------------------------------




Committee, but in no event later than the later of (i) the 15th day of the third
month of the Fiscal Year immediately following the Fiscal Year in which the
Participant’s Actual Award is first no longer subject to a substantial risk of
forfeiture, and (ii) March 15 of the calendar year immediately following the
calendar year in which the Participant’s Actual Award is first no longer subject
to a substantial risk of forfeiture. Unless otherwise determined by the
Committee, to earn an Actual Award a Participant must be employed by the Company
or any Affiliate on the date the Actual Award is paid.
It is the intent that this Plan be exempt from or comply with the requirements
of Code Section 409A so that none of the payments to be provided hereunder will
be subject to the additional tax imposed under Code Section 409A, and any
ambiguities herein will be interpreted to be so exempt or so comply. Each
payment under this Plan is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2).
(c)    Form of Payment. Each Actual Award generally will be paid in cash (or its
equivalent) in a single lump sum. The Committee reserves the right, in its sole
discretion, to settle an Actual Award with a grant of an equity award under the
Company’s then-current equity compensation plan, which equity award may have
such terms and conditions, including vesting, as the Committee determines in its
sole discretion.
(d)    Payment in the Event of Death or Disability. If a Participant dies or is
terminated due to his or her Disability prior to the payment of an Actual Award
the Committee has determined will be paid for a prior Performance Period, the
Actual Award will be paid to his or her estate or to the Participant, as the
case may be, subject to the Committee’s discretion to reduce or eliminate any
Actual Award otherwise payable.
5.    Plan Administration.
(a)    Committee is the Administrator. The Plan will be administered by the
Committee. The Committee will consist of not less than 2 members of the Board.
The members of the Committee will be appointed from time to time by, and serve
at the pleasure of, the Board.
(b)    Committee Authority. It will be the duty of the Committee to administer
the Plan in accordance with the Plan’s provisions. The Committee will have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (i) determine
which Employees will be granted awards, (ii) prescribe the terms and conditions
of awards, (iii) interpret the Plan and the awards, (iv) adopt such procedures
and sub-plans as are necessary or appropriate to permit participation in the
Plan by Employees who are foreign nationals or employed outside of the United
States, (v) adopt rules for the administration, interpretation and application
of the Plan as are consistent therewith, and (vi) interpret, amend or revoke any
such rules.
(c)    Decisions Binding. All determinations and decisions made by the
Committee, the Board, and/or any delegate of the Committee pursuant to the
provisions of the Plan will be final, conclusive, and binding on all persons,
and will be given the maximum deference permitted by law.
(d)    Delegation by Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.
(e)    Indemnification.  Each person who is or will have been a member of the
Committee will be indemnified and held harmless by the Company against and from
(i) any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any award, and (ii) from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided he or she will give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification will not be
exclusive of any other rights of indemnification to which such persons may be
entitled


-3-

--------------------------------------------------------------------------------




under the Company’s Certificate of Incorporation or Bylaws, by contract, as a
matter of law, or otherwise, or under any power that the Company may have to
indemnify them or hold them harmless.
6.    General Provisions.
(a)    Tax Withholding. The Company (or the Affiliate employing the applicable
Employee) will withhold all applicable taxes from any Actual Award, including
any federal, state and local taxes (including, but not limited to, the
Participant’s FICA and SDI obligations).
(b)    No Effect on Employment or Service. Nothing in the Plan will interfere
with or limit in any way the right of the Company (or the Affiliate employing
the applicable Employee) to terminate any Participant’s employment or service at
any time, with or without cause. For purposes of the Plan, transfer of
employment of a Participant between the Company and any one of its Affiliates
(or between Affiliates) will not be deemed a termination of employment.
Employment with the Company and its Affiliates is on an at-will basis only. The
Company expressly reserves the right, which may be exercised at any time and
without regard to when during a Performance Period such exercise occurs, to
terminate any individual’s employment with or without cause, and to treat him or
her without regard to the effect that such treatment might have upon him or her
as a Participant.
(c)    Participation. No Employee will have the right to be selected to receive
an award under this Plan, or, having been so selected, to be selected to receive
a future award.
(d)    Successors. All obligations of the Company under the Plan, with respect
to awards granted hereunder, will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
(e)    Nontransferability of Awards. No award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution. All rights with
respect to an award granted to a Participant will be available during his or her
lifetime only to the Participant.
7.    Amendment, Termination, and Duration.
(a)    Amendment, Suspension, or Termination. The Board or the Committee, in its
sole discretion, may amend or terminate the Plan, or any part thereof, at any
time and for any reason. The amendment, suspension or termination of the Plan
will not, without the consent of the Participant, alter or impair any rights or
obligations under any Actual Award theretofore earned by such Participant. No
award may be granted during any period of suspension or after termination of the
Plan.
(b)    Duration of Plan. The Plan will commence on the date first adopted by the
Board or the Committee, and subject to Section 7(a) (regarding the Board’s
and/or the Committee’s right to amend or terminate the Plan), will remain in
effect thereafter until terminated.
8.    Legal Construction.
(a)    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also will include the feminine and any feminine term
used herein also will include the masculine; the plural will include the
singular and the singular will include the plural.
(b)    Severability. In the event any provision of the Plan will be held illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included.
(c)    Requirements of Law. The granting of awards under the Plan will be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.


-4-

--------------------------------------------------------------------------------




(d)    Governing Law. The Plan and all awards will be construed in accordance
with and governed by the laws of the State of Washington, but without regard to
its conflict of law provisions.
(e)    Bonus Plan. The Plan is intended to be a “bonus program” as defined under
U.S. Department of Labor regulation 2510.3-2(c) and will be construed and
administered in accordance with such intention.
(f)    Captions. Captions are provided herein for convenience only, and will not
serve as a basis for interpretation or construction of the Plan.
* * *


-5-